Order, so far as appealed from, unanimously affirmed, with twenty dollars costs and disbursements. However, since the granting of the motion for judgment on the pleadings as to paragraph “ 1 ” of the complaint requires an amendment of the complaint, plaintiff is allowed ten days after service of a copy of the order to be entered hereon, with notice of entry thereof, within which to serve an amended complaint. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., Glennon, Hntermyer, Dore and Cohn, JJ.